DETAILED ACTION
Receipt of Arguments/Remarks filed on January 20 2022 is acknowledged. Claims 1, 7, 11-14, 17-19, 21, 25-26, 28 and 30 were amended. Claims 1-33 are pending. Claims 6, 8, 16 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on July 22 2021. Claims 1-5, 7, 9-15 and 17-30 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments to the specification filed January 20 2022 are sufficient to overcome the objection of the specification  
The amendments filed January 20 2022 are sufficient to overcome the rejections of claims 1-5, 7, 9-15 and 17-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1 and 7 make it clear that the ratio is based on the sum of 


Maintained Objections and Rejections

Claim Objections
Claim 26 is objected to because of the following informalities:  the claims refer to tables 1-6 of the specification.  However, pursuant to MPEP 2173.05(s): where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table is only permitted in exceptional circumstances where there is no practical way to define the invention in words.  This is not for applicant’s convenience.  Thus, the information found in the tables should be placed in the claims.    Appropriate correction is required.
Response to Arguments
Applicants’ arguments filed January 20 2022 have been fully considered but they are not persuasive. 

Regarding applicants’ argument, as correctly pointed to by Applicant the MPEP states the exceptional circumstances where incorporation by reference of a specific figure or table is permitted are where there is no practical way to define the invention in words and where it is more concise to incorporate by references than duplicating a drawing or table into the claim (emphasis added).  Both prongs needs to be met.  The tables in the specification could easily be defined in words by reciting the corresponding concentrations, ratios and polymer combinations.  While it may be more convenient for applicants to just refer to the specification, this incorporation is only permitted in exceptional circumstances.  The information provided in the tables of the specification does not constitute an exceptional circumstance.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 9-15 and 17-30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudriault (US Patent No. 9023897, cited on PTO Form 1449) in view of Freiberg et al. (International Journal of Pharmaceutics, 2004) and Petit et al. (USPGPUB No. 20150165042).
Applicant Claims
	The instant application claims a biodegradable drug delivery composition comprising: (i) a mixture of at least three different block copolymers, wherein each block copolymer is: (a) a biodegradable triblock copolymer having the formula: Av-BW-AX 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	 Gaudriault is directed to biodegradable drug delivery compositions.  Taught is a biodegradable drug delivery composition comprising a biodegradable triblock copolymer having the formula PLA-PEG-PLA and a biodegradable block copolymer having the formula mPEG-PLA wherein the ratio of biodegradable triblock to diblock copolymer is 1:1 to 1:19 and at least one pharmaceutically active principle (column 4, lines 20-34).  A LA/EO (lactic acid to ethylene oxide) molar ratio is from 0.5 to 3.5 or 0.5 to 22.3 in the triblock and 2 to 6 or 0.8 to 13 in the diblock (column 11, lines 9-23).  The number of repeat units in the triblock may vary due to the targeted time of release of the active principle and the type of active principle itself (column 11, lines 32-50).  In the drug delivery composition, the pharmaceutically effective amount can be released gradually over an extended period of time.  This slow release can be continuous or discontinuous, linear or non-linear and can vary due to the composition of the triblock and diblock between 7 days to 1 year or longer depending on the type of treatment needed and the biodegradable drug delivery composition used (column 15, lines 1-11).    The amount of drug is from 1 to 20 wt% (claim 7).  The total amount of copolymers is from 20 to 50%.  The triblock is present in an amount from 3 to 45 wt.%.  The diblock is present in an amount from 8 to 50 wt.% (claims 8-11).  Claimed is a method for preparing the drug delivery composition comprising dissolving in an organic solvent a biodegradable copolymer having the formula PLAv-PEGw-PLAx wherein v and x are the number of repeat units ranging from 24 to 682 and w is from 4 to 273 and a biodegradable diblock copolymer of mPEGy-PLAz wherein y and z are repeat units with y ranging from 3 to 45 and z ranging from 7 to 327.  The ratio of a:b is 1:3 to 1:8 or 1:1 to 1:19 or 3:2 to 1:19 and adding at least one pharmaceutically active principle.  Pharmaceutically acceptable vehicle is claimed (claim 6).  The composition is an injectable liquid and forms an implant when injected into the body (claim 3).   
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Gaudriault teaches the inclusion of a pharmaceutically active principle, Gaudriault does not teach meloxicam.  However this deficiency is cured by Petit et al.

	While Gaudriault teaches the inclusion of the instantly claimed triblock and diblock, Gaudriault does not expressly teach the inclusion of more than one diblock copolymer.  However, this deficiency is cured by Freiberg et al.
	Freiberg et al. is directed to polymer microspheres for controlled drug release.  Controlled release is an attainable and desirable characteristic for drug delivery systems.  The factors affect the drug release rate revolve around the structure of the matrix where the drug is contained and the chemical properties associated with both the polymer and the drug (page 5, section 3 first paragraph).  Blending two polymers of different molecular weights allows the manipulation of the timing associated with the degradation release.  Combination of a low molecular weight PLA (MW=2000) and a higher molecular weight PLA (MW=9000) to obtain extra degree of controlled release (page 7, first paragraph).  The blending of structurally different polymers is also suggested (page 7, section 3.2).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Gaudriault, Freiberg et al. and Petit et al. and utilize meloxicam as the drug.  It would have been obvious to incorporate 
Regarding the claimed ratio of triblock to diblock copolymers, concentration of copolymers, concentration of triblock copolymers, concentration of diblock copolymers and concentration of drug, Gaudriault teaches an overlapping range.  Regarding the claimed range of v, x, y and z as well as molecular weights of the monomers, Gaudriault teaches a variety of molecular weights resulting in an overlapping v, x, y and z amount.  Regarding the polyester repeat unit to ethylene oxide molar ratio, Gaudriault teaches an overlapping range.  Regarding the claimed time over which the drug is delivered, Gaudriault teaches an overlapping range.  
Regarding claim 2, Gaudriault teaches an organic solvent in the drug delivery composition.    
Regarding claim 9, Gaudriault expressly teaches the composition is an injectable liquid that forms a depot when injected into the body and that such a composition can comprise an aqueous vehicle.
Regarding the claimed solubility, Gaudriault teaches the same copolymers with an overlapping number of repeat units.  PLA is hydrophobic as taught by Gaudriault.  Thus manipulation of the content of the A block and content of the B block would necessarily manipulate the solubility as more B block would result in more of a hydrophilic polymer and more of the A block would result in a more hydrophobic polymer.    
Response to Arguments
Applicants’ arguments filed January 20 2022 have been fully considered but they are not persuasive. 
Applicants argue that none of the cited prior art discloses a combination of three or more block copolymers.  Freiberg does not remedy this deficiency.  Freiberg does not disclose blending three polymers.  The blends referred to in Freiberg are not block copolymers as claimed.  It is argued that the instant application found that further copolymers could be introduced into a drug delivery composition to enable modulation of release kinetics without significantly changing the physical parameters of the formulation.  It is argued that adding further copolymers would adversely affect the viscosity and injectability.  It is argued that the cited prior art does not teach or hint at the surprising effects of the present invention.  It is argued that the teachings of Gaudriault, Freiberg and Petit are not combinable.  
Regarding applicants’ arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, while a single reference does not teach or suggest the combination of the three block copolymers claimed does not in and of itself exclude a prima facie case of obviousness has been presented.  Gaudriault teaches a biodegradable triblock copolymer and a biodegradable diblock copolymer (emphasis added).  It is well-understood that in a claim using an open-ended transition 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-15 and 17-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16631586 (USPGPUB No. 20200179518). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a biodegradable drug delivery composition comprising: (i) a mixture of at least three different block copolymers, wherein each block copolymer is: (a) a biodegradable triblock copolymer having the formula: Av-BW-AX wherein A is a polyester and B is polyethylene glycol and v and x are the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x (PLA-PEG-PLA as elected); or (b) a biodegradable diblock copolymer having the formula: Cy-Az wherein A is a polyester and C is an end-capped polyethylene glycol and y and z are the number of repeat units with y ranging from 2 to 250 and z ranging from 1 to 3,000 (two different mPEG-PLA as elected); and wherein the mixture comprises at least one (a) and at least one (b); and the weight ratio of the sum of the biodegradable triblock copolymers of (a) and the sum of the biodegradable diblock copolymers of (b) is 1:19 to 5:1; and (ii) at least one pharmaceutically active ingredient (meloxicam as elected).
Copending ‘586 claims a biodegradable drug delivery composition comprising : (i) a mixture of at least three different block copolymers, wherein each block copolymer is: (a) a biodegradable triblock copolymer having the formula: Av-BW-AX wherein A is a polyester and B is polyethylene glycol and v and x are the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x (combination of PLA-PEG-PLA and PLGA-PEG-PLGA as elected); or (b) a biodegradable diblock copolymer having the formula: Cy-Az wherein A is a polyester and C is an end-capped polyethylene glycol and y and z are the number of repeat units 
The same end-capped PEG is claimed.  Injectable liquid is claimed.  Same actives are claimed.  Copending ‘586 claims all the instant limitations in the dependent claims.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed January 20 2022 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection. Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616